DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 2-6, filed 6/8/22, with respect to the rejection(s) of claim(s) 1-12 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laborie, FR-2997515, in view of Redert, US-20080278808.
In regards to claim 1, Laborie discloses a head-up display (Par. 1 head-up display), comprising: a first panel (Fig. 1, 6 TFT screen; Par. 12 TFT screen); a second panel (Fig. 1, 7 lenticular array; Par. 12 lenticular array can be parallax barrier); and an optical system (Fig. 1, 4 plane mirror, 3 reflective plate, 11 partially reflective screen), the first panel comprising first subpixels arranged at a first pitch in a parallax direction, in which direction binocular parallax is provided to user's eyes (Fig. 1, 6 TFT screen; Par. 12 TFT screen; Par. 8-9 providing an auto-stereoscopic image i.e. an image for a left and right eye corresponding to a parallax, that is viewable to the user as having 3d depth; the TFT screen has a pixels with pitch), the second panel comprising second subpixels arranged at a second pitch in the parallax direction, the second panel being placed along the first panel, the second panel being configured to produce, based on an image displayed on the first panel, a parallax image for providing binocular parallax to the user's eyes (Fig. 1, 7 lenticular array; Par. 12 lenticular array can be parallax barrier; Par. 8-9 providing an auto-stereoscopic image i.e. an image for a left and right eye corresponding to a parallax, that is viewable to the user as having 3d depth; the parallax barrier has a pitch), the optical system enabling the parallax image to be provided in enlarged dimension to the user's eyes (Fig. 1, 4 plane mirror and 3 reflective plate; Par. 13 using the mirrors to increase the solid angle of the auto-stereoscopic image, i.e. enlargement).
Laborie does not disclose expressly the first pitch and the second pitch being equal to each other.
Redert discloses a display providing a 3D effect on a 2D image (Par. 0001) with a liquid crystal panel (Fig. 1, 2D display; Par. 0014 LCD monitor) and a parallax barrier (Fig. 1, 3 optical barrier), wherein the pitch of the liquid crystal panel and the parallax barrier are equal (Par. 0014 “Typically, for pixelized 2D images from e.g. an LCD monitor, the pitch of lenses and barriers is chosen equal to the pixel pitch, or smaller”). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace the LCD panel and barrier of Laborie with the LCD and barrier Redert discloses. The motivation for doing so would have been to retain the spatial resolution and add depth (Redert Par. 0014).
Therefore, it would have been obvious to combine Redert with Laborie to obtain the invention of claim 1.
In regards to claim 7, Laborie discloses a moving body (Fig. 1, 2 car),  comprising: a head-up display (Par. 1 head-up display) comprising a first panel (Fig. 1, 6 TFT screen; Par. 12 TFT screen), a second panel (Fig. 1, 7 lenticular array; Par. 12 lenticular array can be parallax barrier), and an optical system (Fig. 1, 4 plane mirror, 3 reflective plate, 11 partially reflective screen), the first panel comprising first subpixels arranged at a first pitch in a parallax direction, in which direction binocular parallax is provided to user's eyes (Fig. 1, 6 TFT screen; Par. 12 TFT screen; Par. 8-9 providing an auto-stereoscopic image i.e. an image for a left and right eye corresponding to a parallax, that is viewable to the user as having 3d depth; the TFT screen has a pixels with pitch), the second panel comprising second subpixels arranged at a second pitch in the parallax direction, the second panel being placed along the first panel, the second panel being configured to produce, based on an image displayed on the first panel, a parallax image for providing binocular parallax to the user's eyes (Fig. 1, 7 lenticular array; Par. 12 lenticular array can be parallax barrier; Par. 8-9 providing an auto-stereoscopic image i.e. an image for a left and right eye corresponding to a parallax, that is viewable to the user as having 3d depth; the parallax barrier has a pitch), the optical system enabling the parallax image to be provided in enlarged dimension to the user's eyes (Fig. 1, 4 plane mirror and 3 reflective plate; Par. 13 using the mirrors to increase the solid angle of the auto-stereoscopic image, i.e. enlargement).
Laborie does not disclose expressly the first pitch and the second pitch being equal to each other.
Redert discloses a display providing a 3D effect on a 2D image (Par. 0001) with a liquid crystal panel (Fig. 1, 2D display; Par. 0014 LCD monitor) and a parallax barrier (Fig. 1, 3 optical barrier), wherein the pitch of the liquid crystal panel and the parallax barrier are equal (Par. 0014 “Typically, for pixelized 2D images from e.g. an LCD monitor, the pitch of lenses and barriers is chosen equal to the pixel pitch, or smaller”). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace the LCD panel and barrier of Laborie with the LCD and barrier Redert discloses. The motivation for doing so would have been to retain the spatial resolution and add depth (Redert Par. 0014).
Therefore, it would have been obvious to combine Redert with Laborie to obtain the invention of claim 7.
In regards to claim 8, Laborie discloses a display device for head-up display (Par. 1 head-up display), comprising: a first panel (Fig. 1, 6 TFT screen; Par. 12 TFT screen); and a second panel (Fig. 1, 7 lenticular array; Par. 12 lenticular array can be parallax barrier), the first panel comprising first subpixels arranged at a first pitch in a first direction (Fig. 1, 6 TFT screen; Par. 12 TFT screen; Par. 8-9 providing an auto-stereoscopic image i.e. an image for a left and right eye corresponding to a parallax, that is viewable to the user as having 3d depth; the TFT screen has a pixels with pitch), the second panel comprising second subpixels arranged at a second pitch in the first direction, the second panel being placed along the first panel, the second panel being configured to produce, based on an image displayed on the first panel, a parallax image for providing binocular parallax to the user's eyes arranged in the first direction (Fig. 1, 7 lenticular array; Par. 12 lenticular array can be parallax barrier; Par. 8-9 providing an auto-stereoscopic image i.e. an image for a left and right eye corresponding to a parallax, that is viewable to the user as having 3d depth; the parallax barrier has a pitch).  
Laborie does not disclose expressly the first pitch and the second pitch being equal to each other.
Redert discloses a display providing a 3D effect on a 2D image (Par. 0001) with a liquid crystal panel (Fig. 1, 2D display; Par. 0014 LCD monitor) and a parallax barrier (Fig. 1, 3 optical barrier), wherein the pitch of the liquid crystal panel and the parallax barrier are equal (Par. 0014 “Typically, for pixelized 2D images from e.g. an LCD monitor, the pitch of lenses and barriers is chosen equal to the pixel pitch, or smaller”). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace the LCD panel and barrier of Laborie with the LCD and barrier Redert discloses. The motivation for doing so would have been to retain the spatial resolution and add depth (Redert Par. 0014).
Therefore, it would have been obvious to combine Redert with Laborie to obtain the invention of claim 8.
In regards to claim 2, Laborie and Redert, as combined above, disclose the optical system is configured to enlarge the first panel and the second panel, and enlargement factors of the first panel and the second panel are different from each other (Laborie Fig. 1, 4 plane mirror and 3 reflective plate; Laborie Par. 13 using the mirrors to increase the solid angle of the auto-stereoscopic image, i.e. enlargement).  
In regards to claim 3, Laborie and Redert, as combined above, disclose the first panel is configured to display a right-eye image and a left-eye image, which are arranged at a third pitch in the parallax direction, in the first subpixels (Redert Par. 0014 “Typically, for pixelized 2D images from e.g. an LCD monitor, the pitch of lenses and barriers is chosen equal to the pixel pitch, or smaller”; Laborie Par. 8-9 providing an auto-stereoscopic image i.e. an image for a left and right eye corresponding to a parallax, that is viewable to the user as having 3d depth), the second subpixels of the second panel are configured to form a light-transmitting region and a light-blocking region (Redert Par. 0014 pitch of the barriers, which are light transmitting and light blocking), which are arranged at the third pitch in the parallax direction (Redert Par. 0014 “Typically, for pixelized 2D images from e.g. an LCD monitor, the pitch of lenses and barriers is chosen equal to the pixel pitch, or smaller”; Laborie Par. 8-9 providing an auto-stereoscopic image i.e. an image for a left and right eye corresponding to a parallax, that is viewable to the user as having 3d depth), and 4Docket No. 005260-K00013the third pitch is calculated based on a distance between the first panel and the second panel, a focal point of the optical system, and an interocular distance between the user's eyes (Redert Par. 0014 “Typically, for pixelized 2D images from e.g. an LCD monitor, the pitch of lenses and barriers is chosen equal to the pixel pitch, or smaller”; Laborie Par. 8 describes presenting a virtual object, which would have a resultant pixel pitch based on mathematical relationships between the distance between the display and the parallax barrier, a focal point of the optical system, an interocular distance, and a distance between the optical system and the user’s eyes, which creates the pitch of the virtual left and right images; mathematical optical equations define these relationships).  
In regards to claim 4, Laborie and Redert, as combined above, disclose a following expression is satisfied:                 
                    R
                    =
                    
                        
                            g
                        
                        
                            f
                        
                    
                    ×
                    E
                
             in which g designates the distance between the first panel and the second panel, f designates the focal point of the optical system, E designates the interocular distance between the user's eyes, and R designates a pitch equal to one half of the third pitch (Redert Par. 0014 “Typically, for pixelized 2D images from e.g. an LCD monitor, the pitch of lenses and barriers is chosen equal to the pixel pitch, or smaller”; Laborie Par. 8 describes presenting a virtual object, which would have a resultant pixel pitch based on mathematical relationships between the distance between the display and the parallax barrier, a focal point of the optical system, an interocular distance, and a distance between the optical system and the user’s eyes, which creates the pitch of the virtual left and right images; mathematical optical equations define these relationships).  
In regards to claim 5, Laborie and Redert, as combined above, disclose the third pitch is further calculated based on a distance between the optical system and the user's eyes (Redert Par. 0014 “Typically, for pixelized 2D images from e.g. an LCD monitor, the pitch of lenses and barriers is chosen equal to the pixel pitch, or smaller”; Laborie Par. 8 describes presenting a virtual object, which would have a resultant pixel pitch based on mathematical relationships between the distance between the display and the parallax barrier, a focal point of the optical system, an interocular distance, and a distance between the optical system and the user’s eyes, which creates the pitch of the virtual left and right images; mathematical optical equations define these relationships).  
In regards to claim 6, Laborie and Redert, as combined above, disclose the third pitch is equal to a natural-number multiple of each of the first pitch and the second pitch (Redert Par. 0014 “Typically, for pixelized 2D images from e.g. an LCD monitor, the pitch of lenses and barriers is chosen equal to the pixel pitch, or smaller”; Laborie Par. 8 describes presenting a virtual object, which would have a resultant pixel pitch based on mathematical relationships between the distance between the display and the parallax barrier, a focal point of the optical system, an interocular distance, and a distance between the optical system and the user’s eyes, which creates the pitch of the virtual left and right images; mathematical optical equations define these relationships; the third pitch of the virtual left and right images is a magnification of the original and thus a natural-number multiple).  
In regards to claim 9, Laborie discloses the second panel comprises no color filter (Redert Fig. 1, 3 optical barrier).
In regards to claims 10-12, Laborie and Redert, as combined above, disclose the second subpixels correspond in a one-to-one ratio with the first subpixels (Redert Par. 0014 “Typically, for pixelized 2D images from e.g. an LCD monitor, the pitch of lenses and barriers is chosen equal to the pixel pitch, or smaller”, i.e. a 1:1 ratio).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143. The examiner can normally be reached M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        6/16/22

/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622